Citation Nr: 0902495
Decision Date: 01/23/09	Archive Date: 03/12/09

Citation Nr: 0902495	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  03-28 366	)	DATE JAN 23 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1944 to 
November 1946.  The veteran died in October 1955, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) and Board remands.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

The Board denied the claim on appeal by a January 4, 2008 
decision.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an August 2008 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.

A September 2008 letter was sent to the appellant in which 
she was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  In December 2008, the 
appellant's representative responded with additional 
argument.  No additional evidence was submitted.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
January 4, 2008 decision in this matter, finding that, with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death, VA had not met its 
statutory and regulatory duties to notify and assist.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Therefore, the Board finds that its decision 
of January 4, 2008 failed to provide the appellant due 
process under the law with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, in order to prevent prejudice 
to the appellant, the January 2008 Board decision that denied 
service connection for the cause of the veteran's death must 
be vacated, and a new decision must be entered as if that 
decision had never been issued.


ORDER

The January 4, 2008 Board decision is vacated.


REMAND

As noted above, the Court's August 2008 Order remanded the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death to the Board for compliance 
with the August 2008 Joint Motion.  The Joint Motion states 
that VA failed to adequately inform the appellant of the 
substitute evidence that she could have submitted in her case 
where the veteran's service medical records are fire-related.  
See Dixon v. Derwinski, 3 Vet.App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, VA is under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony, to support 
her claim).  Accordingly, remand is required for corrective 
VCAA notice.

The Joint Motion also determined that a medical opinion 
regarding the etiology of the cause of the veteran's death 
was required.  Specifically, the Joint Motion noted evidence 
in the veteran's unit records which indicates that the 
veteran may have ingested contaminated water in service, and 
concluded that a medical opinion addressing the question of 
whether the cause of the veteran's death resulted from 
exposure to contaminated water during service was warranted.  
Thus, remand for a medical opinion addressing the etiology of 
the cause of the veteran's death is also warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice letter.  The letter 
must advise the appellant of her 
opportunity to submit lay testimony and 
other alternate sources of evidence in 
support of her claim for entitlement to 
service connection for the cause of the 
veteran's death.  This evidence may take 
the following forms; however, the 
appellant may submit any other evidence 
that she finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the veteran 
may have been treated; letters written 
during service; photographs taken during 
service; pharmacy prescription records and 
insurance examinations.  The letter must 
also comply with the Court's decision in 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Based on the appellant's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.   

2.  The RO must notify the appellant that 
it is her responsibility to cooperate in 
the development of the claim.  The 
consequences for failure to cooperate with 
the development of the claim without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).

3.  Thereafter, the RO must obtain a VA 
medical opinion as to the etiology of the 
cause of the veteran's death, to include 
whether exposure to contaminated water in 
service either caused or contributed 
substantially or materially to the cause 
of his death.  The claims file and a copy 
of this remand must be made available to, 
and reviewed by, the VA examiner in 
conjunction with the requested opinion.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed. 

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant and her representative.  After 
the appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review. 

5.  FINALLY, THE APPELLANT IS 83 YEARS OF 
AGE.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. 
§ 5109B, 7112).

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



Citation Nr: 0800412	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  He died in October 1955, and the appellant is 
his surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) and Board remand.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  An October 1955 certificate of death indicates that the 
veteran died in October 1955, at the age of 32.  The 
certificate of death lists the immediate cause of death as 
exsanguinating hemorrhage due to ruptured esophageal varices 
as a consequence of biliary cirrhosis.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran's fatal condition is not shown to be related 
to his period of active military service, or caused by any 
incident of service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include as due to inservice exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the appellant of 
what information or evidence is needed in order to 
substantiate the claim, and it must assist the appellant by 
making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the appellant's claim, 
the RO's letter dated in April 2002 advised the appellant of 
the foregoing elements of the notice requirements.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained the veteran's service 
personnel records, post-service medical records, and his 
death certificate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical opinions have been 
prepared and associated with the claims folder.  Despite 
several attempts, the RO has been unable to locate a copy of 
the autopsy report performed after the veteran's death.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran served in the Army from September 
1944 to November 1946.  The veteran's service medical records 
are not obtainable, and it is presumed that they were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973.  As such, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  In addition, the veteran's prior claims file 
was not found and a rebuilt claims file was established.  

In July 1954, the veteran was admitted to a VA Medical 
Center complaining of jaundice.  The veteran reported that, 
prior to noticing jaundice, he had been working at an 
automobile plant and was exposed to "some quantity of 
carbon tetrachloride used in cleaning the automobile 
upholstery."  The records indicate that in April 1954 an 
exploratory laparotomy found a normal gallbladder and bile 
ducts with no evidence of extrahepatic obstruction, and a 
liver biopsy showed a subacute biliary hepatitis with bile 
stasis.  VA treatment records from July 1954 through January 
1955 reveal that the veteran was well developed and somewhat 
poorly nourished, and appeared intensely icteric.  There 
were excoriations of the skin on the legs, suggestive of 
pruritis.  Examination of the abdomen revealed that the 
liver was grossly enlarged to the level of the umbilicus on 
the right, and the liver was firm and somewhat nodular, but 
non-tender.  The impression on admission was subacute 
biliary hepatitis, progressing to biliary cirrhosis.  Upon 
discharge, the diagnosis was chronic cholangiolitic 
hepatitis, probably secondary to carbon tetrachloride 
poisoning.  The records further note that the veteran's 
ultimate prognosis was not good as to eventual recovery, and 
it was feared that at any time he could suffer a relapse of 
his condition and a worsening of the liver disease.

VA treatment records from April 1955 through October 1955 
reveal that the veteran was again admitted to the VA Medical 
Center complaining of progressive weakness, abdominal 
swelling, and swelling of the legs.  The veteran reported 
that he had been well after service and until January 1954, 
when he noticed the onset of jaundice.  The diagnosis on 
admission was cirrhosis of the liver with possible gastro-
intestinal bleeding and a hernia.  Physical examination 
revealed the veteran to be jaundiced and emaciated.  Sclerae 
were markedly icteric.  The veteran was in no acute 
distress, but appeared chronically ill.  The abdomen was 
markedly distended with prominent vessels, and the liver was 
down about 10 centimeters and was very firm and non-tender.  
Laboratory studies revealed esophageal varices involving the 
distal third and the negative gastrointestinal series.  
Therapy was administered, which included blood transfusions.  
After a brief period of improvement, the veteran began 
bleeding heavily and his blood pressure fell and he became 
less responsive.  The veteran died on October [redacted], 1955.  The 
final diagnoses were ruptured esophageal varices and 
obstructed biliary cirrhosis, etiology undetermined.  

The veteran's certificate of death, prepared in October 
1955, lists the immediate cause of death as exsanguinating 
hemorrhage due to ruptured esophageal varices and 
obstructive biliary cirrhosis.  No other contributing or 
underlying causes were noted.  The certificate of death 
notes that an autopsy was performed.  With regard to the 
autopsy, the RO has attempted numerous times to secure a 
copy of the autopsy report, but has been unable to locate 
one.  In an October 2004 response, it was noted that the 
pathology department was unable to locate any autopsy 
reports from the 1950's.

In support of her claim, the appellant has submitted an 
undated medical opinion from Dr. D. Brock.  The letter does 
not indicate Dr. Brock's credentials.  Dr. Brock stated that 
he had reviewed the veteran's VA treatment records, and found 
them to be "potentially supportive to a diagnosis linked to 
radiation exposure."  Dr. Brock further explained that, 
although no diagnosis of cancer was made, the diagnoses of 
obstructive biliary carthosis and chronic cholangidetic 
hepatitis may be secondary to an undiagnosed or unidentified 
malignancy.  Dr. Brock stated that the etiology of carbon 
tetrachloride poisoning was possible, but that radiation 
exposure is likely as well.  With regard to the veteran's 
reported 1 year exposure to carbon tetrachloride, Dr. Brock 
stated that he "[did] not know whether this is a significant 
exposure or not."  Dr. Brock concluded that, although cancer 
was not diagnosed, there is "good evidence that it was 
likely and that the conditions the patient suffered from were 
related to radiation exposure."

At the time of the veteran's death, service connection was 
not in effect for any disorders.  After reviewing the 
evidence of record, the Board finds that service connection 
for the cause of the veteran's death is not warranted.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes occupation of 
Hiroshima or Nagasaki beginning on August 6, 1945 and ending 
on July 1, 1946.  38 C.F.R. §§ 3.309(d) (3).  The veteran's 
service personnel records reveal that he is a "radiation-
exposed veteran."  In their September 2005 reply to the RO's 
request, the Defense Threat Reduction Agency indicated that, 
assuming that the veteran was at the reservoir for 4 hours 
per day every day that he was in Nagasaki, the veteran's 
total combined ionizing radiation exposure level to the liver 
had an upper dose limit of less than three roentgen 
equivalent units (rem).

The medical evidence of record reveals diagnoses of chronic 
cholangiolitic hepatitis, first noted objectively in 1954, 
and cirrhosis of the liver and esophageal varices, first 
noted in 1955.  However, chronic cholangiolitic hepatitis, 
cirrhosis of the liver, and esophageal varices are not 
diseases or disorders specified at 38 C.F.R. § 3.309 (d). 
Although primary liver cancer is considered a presumptive 
disease under 38 C.F.R. § 3.309, the veteran was not 
diagnosed with liver cancer.  In addition, primary liver 
cancer is not considered a presumptive disease under 38 
C.F.R. § 3.309 if either cirrhosis or hepatitis B is 
indicated.  As such, the preponderance of the evidence is 
against a grant of service connection on this basis.  38 
C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

In this case, the RO referred the claim to the VA 
Undersecretary for Benefits, who then referred the matter to 
the VA Undersecretary of Health for an advisory medical 
opinion.  In a memorandum dated in March 2006, the Chief 
Public Health and Environmental Hazards Officer indicated 
that the "probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects is close to zero."  The memorandum 
explained that damage to the liver and/or biliary tract other 
than neoplastic transformation, if caused by radiation, would 
be an example of a deterministic effect.  The possibility of 
an occult malignancy was also addressed by the memorandum, 
and the NIOSH IREP was used for comparison purposes.  The 
memorandum stated that, using the cancer model for liver, the 
software calculated 99 percentile values for the probability 
of causation of 24.87% and 25.89% depending on whether the 
dose was entered as chronic or acute.  In accordance with the 
NIOSH IREP guidance for cancer of the bile ducts and the 
cancer model for gall bladder, the software calculated 99 
percentile values for the probability of causation of 17.20% 
and 18.36% depending on whether the dose was entered as 
chronic or acute.  The Chief Public Health and Environmental 
Hazards Officer concluded that "it is unlikely that the 
veteran's chronic cholangiolitic hepatitis or obstructive 
biliary cirrhosis can be attributed to exposure to ionizing 
radiation in service."  Accordingly, the Board finds service 
connection for this disorder is not warranted under 38 C.F.R. 
§ 3.311.

Regarding the third avenue of recovery for recovery for 
establishing service connection for a disorder claimed to be 
attributable to radiation exposure, an appellant may also 
establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the appellant is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the appellant is entitled to 
service connection under 38 C.F.R. § 3.303.  Id. 

In order to establish direct service connection for the cause 
of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312.

The medical evidence of record reveals diagnoses of chronic 
cholangidetic hepatitis and obstructive biliary carthosis.  
However, there is no evidence of inservice incurrence or 
aggravation of these disorders, or of the development of 
these disorders within one year following discharge from 
service.  Of the medical evidence of record, the earliest 
evidence of chronic cholangidetic hepatitis is in July 1954, 
and the earliest evidence of obstructed biliary cirrhosis is 
in April 1955; at least 8 years after the veteran's discharge 
from active service.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

With regard to Dr. Brock's letter, the Board finds this 
opinion lacking in any significant probative value.  Dr. 
Brock's opinion that "there is good evidence that it was 
likely that the conditions the patient suffered from were 
related to radiation exposure" noted that the etiology 
assessed in the veteran's medical records that his diseases 
were secondary to carbon tetrachloride exposure was 
"possible; however, the radiation exposure is likely as 
well."  The Board, however, does not accord substantial 
probative weight to speculative medical opinions that are 
unsupported by clinical findings or rationale.  See 38 C.F.R. 
§ 3.102; see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence that does little more than suggest a 
possibility that illnesses might have been caused by service 
radiation exposure is insufficient to establish service 
connection); see also Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).

The appellant has not presented any competent medical 
evidence showing that veteran developed an exsanguinating 
hemorrhage, esophageal varices, or obstructive biliary 
cirrhosis as a result of military service, or any incident 
therein.  Of the medical evidence of record, the earliest 
evidence of either esophageal varices or obstructive biliary 
cirrhosis is found in records dated in the 1954, over 8 years 
after the veteran's discharge from active service.  The 
earliest finding of an exsanguinating hemorrhage was in 
October 1955, 9 years after the veteran's discharge from 
service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (finding 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  

Accordingly, there is no competent evidence of record linking 
the veteran's fatal condition to his active duty service.  In 
making this determination, the appellant's statements cannot 
provide competent evidence of a medical opinion on diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


